

115 HR 3804 IH: Safe Communities Act of 2017
U.S. House of Representatives
2017-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3804IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2017Mr. Blumenauer introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Homeland Security to make grants to encourage community safety by
			 incorporating disaster mitigation and emergency preparedness into
			 comprehensive land use planning and urban development, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Safe Communities Act of 2017. 2.FindingsThe Congress finds the following:
 (1)Land use and public facility planning at both the State and local levels have not had adequate financial resources to fully incorporate the threats posed both by natural and human-caused disasters, including acts of terrorism. Too frequently this has resulted in costly disaster relief programs and piecemeal, ad hoc security responses, such as unattractive physical barriers that disrupt and adversely impact the physical, social, economic, and civic lives in United States communities.
 (2)Although land use planning is rightfully within the jurisdiction of State and local governments, encouraging community safety by incorporating disaster mitigation and emergency preparedness into comprehensive land use planning and urban development should be supported by the Federal Government and State governments.
 (3)Disaster response and relief efforts impose significant costs to United States taxpayers. Federal expenditure is heavily weighted to post-disaster recovery, rather than mitigation. Planning should be undertaken to prevent property damage and human casualties, proactively incorporating mitigation strategies and methods from the professional fields of urban, community, and regional planning (including transportation and land use), architecture, landscape architecture, and urban design.
 (4)Disaster planning has traditionally been biased toward facilitating efficient responses and recovery, potentially to the detriment of other planning goals. Comprehensive planning can incorporate a range of effective practices for reducing risks posed by natural disasters and terrorist acts. The Federal Government and States should provide a supportive climate and statutory context for comprehensive planning.
 (5)Many States have land use statutes that do not currently support comprehensive planning for safe communities, and many States are undertaking efforts to update and reform statutes to better enable planning efforts that incorporate long-term hazard mitigation and emergency preparedness.
 (6)Efforts to coordinate State and regional investments, including at-risk public infrastructure, with local plans require additional State level planning.
 (7)Comprehensive urban planning takes into account the relationship between land use, transportation systems, water and wastewater facilities, open space, and other critical infrastructure in promoting safe and economically viable communities.
 (8)Local governments should integrate safety considerations into comprehensive planning efforts. (9)Safe housing is an essential component of safe community development, and comprehensive planning should incorporate modern, scientific planning techniques to ensure that a broad range of safe housing options are available to all members of the Nation’s communities.
 (10)Prevailing land use patterns often place people, structures, and environmental systems at great risk. Poorly regulated rural communities and small towns located on the metropolitan fringe often face significant growth pressures, resulting in haphazard development patterns that do not incorporate regional impacts on critical disaster-reduction systems, such as open space and wetlands.
 (11)The Federal Government and State governments should support the efforts of Tribal governments and Native Hawaiian organizations to implement land use planning and community development to improve the safety of housing and socioeconomic conditions for Indian Tribes and Native Hawaiians.
			3.Safe communities planning grants
 (a)Grant program authorizedThe Secretary of Homeland Security shall establish a program to provide grants to States and local governments for the purpose of assisting in—
 (1)the development or revision of land use planning statutes, and State or local comprehensive planning documents, in those States or local governments that either do not have land use planning statutes, or have inadequate or outmoded land use planning statutes and regulations, such that planning efforts have not adequately incorporated strategies to mitigate natural and human-caused hazards, including acts of terror, or otherwise hinder coordination of comprehensive planning and emergency preparedness efforts;
 (2)the creation or revision of State land use planning statutes and local comprehensive land use plans or plan elements in those States or local governments that have land use planning statutes that incorporate risk-reduction and natural and human-caused hazard mitigation; and
 (3)the development or revision of comprehensive land use plans or plan elements for multi-State regions.
 (b)EligibilityTo be eligible to receive a grant under subsection (a), a State or local planning director shall submit to the Secretary an application, in such form as the Secretary may require, that demonstrates to the Secretary that the basic goals of the State or local government regarding land use planning legislation or regulation are consistent with all of the following guidelines:
 (1)Citizen engagementPublic notification, citizen representation, and stakeholder involvement in a consensus-based, multi-disciplinary planning process are required in developing, adopting, and updating land use plans.
 (2)Multi-jurisdictional cooperationIn order to effectively assess the risks posed to communities by natural hazards and terrorist acts, planning legislation, comprehensive plans, and regulations are created based on multi-jurisdictional governmental cooperation.
 (3)Multi-agency coordinationIn order to effectively assess the risks posed to communities by natural hazards and terrorist acts, planning legislation, comprehensive plans, and regulations are created based on cooperation between Federal, State, and local government agencies.
 (4)Implementation elementsLand use plans contain an implementation element that— (A)includes a timetable for action and a definition of the respective roles and responsibilities of agencies, local governments, and citizens of the State;
 (B)is consistent with State and local capital budget objectives; and (C)provides the framework for decisions relating to the siting of future infrastructure development, including development of utilities and utility distribution systems.
 (5)Comprehensive planningThere is comprehensive planning to encourage land use plans that incorporate risk assessment and mitigation into any of State or locally adopted—
 (A)comprehensive plans; (B)urban design guidelines;
 (C)building codes; and (D)transportation plans, addressing both facility investment and operations.
 (6)UpdatingThe State or local government addresses how comprehensive plans, including land use plans, urban design guidelines, building codes and transportation plans, will be updated over time.
 (7)StandardsComprehensive plans reflect an approach that is consistent with established professional planning standards.
 (c)Use of grant fundsGrant funds received by a State or local government under subsection (a) shall be used for one or more of the following purposes:
 (1)Developing a comprehensive land use plan and integrating natural hazard mitigation and security plan elements into locally adopted and statewide comprehensive plans.
 (2)Assessing, inventorying, or mapping critical public infrastructure for use in developing land use and community development policies.
 (3)Developing geographical information systems, including technology acquisition, data development, modernization, coordination, and technical assistance.
 (4)Acquiring and developing scenario planning, risk assessment, or vulnerability analysis technology. (5)Reviewing and updating building codes, zoning, land use regulations, and State-level enabling legislation.
 (6)Implementing CPTED (Crime Prevention Through Environmental Design) initiatives. (7)Assessing risk and vulnerability, particularly related to land use.
 (8)Incorporating mitigation and security elements in transportation plans, facilities, and operations. (9)Incorporating regional security plans with regional transportation or land use plans.
 (10)Encouraging interagency cooperation, particularly between first-responders and State and local planning agencies.
 (11)Identifying natural hazard areas and integrating them into updates of comprehensive plans, land use regulations, zoning, and building codes.
 (d)Amount of grantThe amount of a grant under subsection (a) shall not exceed $1,125,000. (e)Cost-Sharing (1)In generalExcept as provided in paragraph (2), the Federal share of a project funded with a grant under subsection (a) shall not exceed 90 percent.
 (2)Increased federal shareThe Secretary may increase the Federal share in the case of a grant to a Tribal government or Native Hawaiian organization if the Secretary finds that the Tribal government or Native Hawaiian organization does not have sufficient funds to contribute to the project.
 (f)CoordinationThe Secretary shall encourage Federal land management agencies to coordinate land use planning for Federal land with the State or local planning director responsible for the drafting and updating of State guide plans or guidance documents regulating land use and infrastructure development on a statewide basis.
			(g)Audits
 (1)In generalThe Inspector General of the Department of Homeland Security shall conduct an audit of a portion of the grants provided under this section to ensure that all funds provided under the grants are used for the purposes specified in this section.
 (2)Use of audit resultsThe results of audits conducted under paragraph (1) and any recommendations made in connection with the audits shall be taken into consideration in awarding any future grant under this section to a State.
 (h)DefinitionsIn this section, the following definitions apply: (1)Land use planning legislationThe term land use planning legislation means a statute, regulation, Executive order, or other action taken by a State or local government to guide, regulate, and assist in the planning, regulation, and management of land, natural resources, development practices, and other activities related to the pattern and scope of future land use.
 (2)Comprehensive planThe term comprehensive plan means a binding or non-binding planning document adopted for the purpose of regulation and management of land, natural resources, development practices, infrastructure investments, and other activities related to the pattern and scope of future land use and urban development.
 (3)StateThe term State means any of the following: (A)One of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands.
 (B)A Tribal government. (C)A Native Hawaiian organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)).
 (4)State planning directorThe term State planning director means a State official designated by statute or by the chief executive officer of the State whose principal responsibility is the drafting and updating of State guide plans or guidance documents that regulate land use and development on a statewide basis.
 (5)Local planning directorThe term local planning director means a local official designated by statute, by the mayor, or by the city council whose principal responsibility is the drafting and updating of local comprehensive plans or guidance documents that regulate land use and development within the local government’s jurisdiction.
 (6)Tribal governmentThe term Tribal government means the Tribal government of an Indian Tribe, as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
				4.Safe communities planning research
 (a)Research program authorizedThe Secretary of Homeland Security, in coordination with governmental, nongovernmental, university, and commercial partners, shall conduct research and analysis of the best practices in comprehensive land use and community planning that aims to reduce threats posed by natural hazards and acts of terrorism, focusing on—
 (1)the integration of Federal facility security with local and regional plans, codes, and regulations; (2)examination of the impacts of security strategies, facilities, and design on the overall physical and social environment of a community, including the functionality and accessibility of its streets, neighborhoods, civic and commercial building, and public spaces; and
 (3)integration of comprehensive mapping and risk-assessment tools and strategies. (b)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall report to Congress on best practices in community security and safety planning, including—
 (1)an evaluation of land use and development codes and ordinances that aim to reduce the risks posed by natural hazards and acts of terrorism;
 (2)an evaluation of software and other tools that have been developed to aide communities in planning for safe development;
 (3)an evaluation of codes, ordinances, security design standards, and design tools that aim to encourage safe planning in the siting and design of residential development; and
 (4)an evaluation of best practices in incorporating safety and security into infrastructure planning, including water, wastewater, and storm water facilities, transportation systems, and electricity generation and distribution facilities.
				In determining best practices, the Secretary shall take into consideration regional, State, and
			 local differences, and shall evaluate practices in terms of risk-reduction
 and cost.5.Authorization of appropriationsThere is authorized to be appropriated to carry out this section $57,250,000 for each of the fiscal years 2019 through 2023, of which—
 (1)$56,250,000 shall be used for making grants under section 3; and (2)$300,000 shall be used to carry out section 4.
			